DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,060,702 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting system comprising: a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical shape extending between the light input and output surfaces of the lens, the lens being configured for causing some light emissions passing into the lens through the light input surface to be diverted toward the lateral surface; a light source being located adjacent to the light input surface of the lens, the light source including a semiconductor light-emitting device and being configured for generating the light emissions being directed through the light input surface into the lens; a reflector having another frusto-conical shape, the reflector being spaced apart around the central axis and extending between the light input and output surfaces of the lens, the reflector having a reflective surface that faces toward the lateral surface of the lens; and a potting material being interposed between the reflective surface of the reflector and the lateral surface of the lens, the potting material having a different refractive index than a refractive index of the lens.  
The best prior arts of record, Bailey and Klipstein (cited in Applicant’s IDS), generally teach or suggest the claimed invention but fail to teach interposing a potting material between the reflective surface of the reflector and the lateral surface of the lens, wherein the potting material has a different refractive index than a refractive index of the lens.  Nor does Examiner find sufficient reason or motivation absent Applicant’s disclosure to modify the devices in Bailey and Klipstein to include the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 22-34 are allowable in that they are dependent on, and further limit claim 21.
Regarding claim 35, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting process comprising: providing a lighting system having a lens assembly including a lens having a light output surface being spaced apart along a central axis from a light input surface, the lens further having a lateral surface being spaced apart around the central axis and having a frusto-conical shape extending between the light input and output surfaces of the lens, the lighting system also having a light source for generating light emissions and being located adjacent to the light input surface of the lens, the light source including a semiconductor light-emitting device, the lighting system further including a reflector having another frusto-conical shape, the reflector being spaced apart around the central axis and extending between the light input and output surfaces of the lens, the reflector having a reflective surface that faces toward the lateral surface of the lens, and the lighting system having a potting material being interposed between the reflective surface of the reflector and the lateral surface of the lens, the potting material having a different refractive index than a refractive index of the lens; -4-Docket No.: L0815.70001US03Serial No.: 17/353,413causing the light source to generate the light emissions being directed through the light input surface into the lens; and causing the lens to divert, toward the lateral surface, some light emissions after passing into the lens through the light input surface.
The best prior arts of record, Bailey and Klipstein (cited in Applicant’s IDS), generally teach or suggest the claimed invention but fail to teach interposing a potting material between the reflective surface of the reflector and the lateral surface of the lens, wherein the potting material has a different refractive index than a refractive index of the lens.  Nor does Examiner find sufficient reason or motivation absent Applicant’s disclosure to modify the devices in Bailey and Klipstein to include the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 36-40 are allowable in that they are dependent on, and further limit claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875